SUN CAPITAL ADVISERS TRUST Sun Capital Investment Grade Bond Fund Supplement dated October 11, 2011 To the Initial Class and Service Class Prospectuses, each dated May 1, 2011 This supplement adds a lead portfolio manager for the Sun Capital Investment Grade Bond Fund, effective immediately. a)The following is hereby added to the section in the Initial Class and Service Class Prospectuses captioned “Portfolio Management” on page 66 of the Initial Class Prospectus and page 67 of the Service Class Prospectus: Portfolio Manager: Title with the Adviser Manager Since Jill A. Fields Senior Managing Director b)The following is hereby added to the portfolio manager information for the Sun Capital Investment Grade Bond Fund under “About the Portfolio Managers” on page 115 in the Initial Class Prospectus and page 112 in the Service Class Prospectus: Fund Fund Manager(s) Manager since Positions during past five years Sun Capital Investment Grade BondFund (Jointly managed) Jill A. Fields (Lead Manager) Senior Managing Director, Head of U.S. Public Fixed Income, Sun Capital Advisers, LLC, since 2011.Prior to that, she was Managing Director, Head of Institutional High Yield of Babson Capital Management from 1997 to 2011.
